 



Exhibit 10.1
EXECUTION COPY
As Amended and Restated
as of May 22, 2007
 
(JPMORGAN LOGO) [y37939y3793901.gif]
CREDIT AGREEMENT
dated as of
November 28, 2006
among
POLO RALPH LAUREN CORPORATION,
as Borrower,
POLO JP ACQUI B.V.,
as Term Borrower,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
THE BANK OF NEW YORK, CITIBANK, N.A.,
BANK OF AMERICA, N.A. and SUMITOMI MITSUI BANKING CORPORATION
as Syndication Agents
DEUTSCHE BANK SECURITIES INC., as Co-Agent
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 



--------------------------------------------------------------------------------



 



 

Table of Contents

              Page  
ARTICLE I Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    20  
SECTION 1.03. Terms Generally
    20  
SECTION 1.04. Accounting Terms; GAAP
    21  
SECTION 1.05. Exchange Rates
    21  
 
       
ARTICLE II The Credits
    21  
SECTION 2.01. Commitments
    21  
SECTION 2.01(A) The Term Loan
    23  
SECTION 2.02. Revolving Loans and Borrowings
    23  
SECTION 2.03. Requests for Borrowings
    23  
SECTION 2.04. Letters of Credit
    24  
SECTION 2.05. Funding of Borrowings
    30  
SECTION 2.06. Interest Elections
    31  
SECTION 2.07. Termination and Reduction of Commitments
    32  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.09. Prepayment of Loans
    33  
SECTION 2.10. Fees
    34  
SECTION 2.11. Interest
    35  
SECTION 2.12. Alternate Rate of Interest
    36  
SECTION 2.13. Increased Costs
    36  
SECTION 2.14. Break Funding Payments
    38  
SECTION 2.15. Taxes
    38  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    42  
SECTION 2.18. Change in Law
    42  
 
       
ARTICLE III Representations and Warranties
    43  
SECTION 3.01. Organization; Powers
    43  
SECTION 3.02. Authorization; Enforceability
    43  
SECTION 3.03. Governmental Approvals; No Conflicts
    43  
SECTION 3.04. Financial Condition; No Material Adverse Change
    43  
SECTION 3.05. Properties
    44  
SECTION 3.06. Litigation and Environmental Matters
    44  
SECTION 3.07. Compliance with Laws and Agreements
    45  
SECTION 3.08. Investment Company Status
    45  
SECTION 3.09. Taxes
    45  
SECTION 3.10. ERISA
    45  
SECTION 3.11. Disclosure
    45  
SECTION 3.12. Subsidiary Guarantors
    45  
 
       
ARTICLE IV Conditions
    46  
SECTION 4.01. Effective Date
    46  
SECTION 4.02. Each Credit Event
    47  

i 



--------------------------------------------------------------------------------



 



 

              Page  
ARTICLE V Affirmative Covenants
    47  
SECTION 5.01. Financial Statements; Ratings Change and Other Information
    47  
SECTION 5.02. Notices of Material Events
    49  
SECTION 5.03. Existence; Conduct of Business
    49  
SECTION 5.04. Payment of Obligations
    50  
SECTION 5.05. Maintenance of Properties; Insurance
    50  
SECTION 5.06. Books and Records; Inspection Rights
    50  
SECTION 5.07. Compliance with Laws
    50  
SECTION 5.08. Use of Proceeds and Letters of Credit
    50  
SECTION 5.09. Guarantee Agreement Supplement
    51  
 
       
ARTICLE VI Negative Covenants
    51  
SECTION 6.01. Indebtedness
    51  
SECTION 6.02. Liens
    52  
SECTION 6.03. Sale of Assets
    53  
SECTION 6.04. Fundamental Changes
    53  
SECTION 6.05. Investments, Loans, Advances, Guarantees and Acquisitions
    54  
SECTION 6.06. Transactions with Affiliates
    55  
SECTION 6.07. Consolidated Leverage Ratio
    55  
 
       
ARTICLE VII Events of Default
    55  
 
       
ARTICLE VIII The Administrative Agent
    58  
 
       
ARTICLE IX Miscellaneous
    60  
SECTION 9.01. Notices
    60  
SECTION 9.02. Waivers; Amendments
    61  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    62  
SECTION 9.04. Successors and Assigns
    63  
SECTION 9.05. Survival
    67  
SECTION 9.06. Counterparts; Integration; Effectiveness
    67  
SECTION 9.07. Severability
    67  
SECTION 9.08. Right of Setoff
    67  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    68  
SECTION 9.10. WAIVER OF JURY TRIAL
    68  
SECTION 9.11. Headings
    69  
SECTION 9.12. Confidentiality
    69  
SECTION 9.13. Satisfaction in Dollars
    69  
SECTION 9.14. Waivers and Agreements Under Original Credit Agreement
    70  

ii 



--------------------------------------------------------------------------------



 



 
SCHEDULES:
Schedule 2.01 — Commitments and Term Loans
Schedule 2.04 — Existing Letters of Credit
Schedule 3.12 — Guarantor Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.05 — Existing Investments

 
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Borrower’s Counsel
Exhibit B-2 — Form of Officer’s Certificate of Borrower’s Chief Financial
Officer
Exhibit C — Form of Guarantee Agreement
Exhibit D-1 — Form of New Lender Supplement
Exhibit D-2 — Form of Commitment Increase Supplement

iii 



--------------------------------------------------------------------------------



 



 

     CREDIT AGREEMENT, dated as of November 28, 2006, among POLO RALPH LAUREN
CORPORATION, POLO JP ACQUI B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands with its corporate seat in Amsterdam, the Netherlands,
the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01.   Defined Terms.
          As used in this Agreement, the following terms have the meanings
specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted Debt” means, for any date, all Indebtedness of the Borrower
and its Subsidiaries (computed on a consolidated basis) outstanding on such date
plus 800% of Consolidated Lease Expense for the period of four consecutive
Fiscal Quarters ended on such date.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity
as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------



 



2

          “Alternative Currency” means any currency that is freely available,
freely transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the London interbank market, provided that such
currency is reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank.
          “Alternative Currency LC Exposure” means, at any time, the sum of
(a) the Dollar Equivalent, calculated in accordance with Section 1.05, of the
aggregate undrawn and unexpired amount of all outstanding Alternative Currency
Letters of Credit at such time plus (b) the Dollar Equivalent, calculated in
each case using the Exchange Rate at the time the applicable LC Disbursement is
made, of the aggregate principal amount of all LC Disbursements in respect of
Alternative Currency Letters of Credit that have not yet been reimbursed at such
time.
          “Alternative Currency Letter of Credit” means a Letter of Credit
denominated in an Alternative Currency.
          “Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement, dated as of May___, 2007, to this Agreement.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the aggregate of the total Commitments and outstanding Term Loans
represented by the aggregate of such Lender’s Commitment and outstanding Term
Loans. If the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Loan, or with respect to the commitment fees payable hereunder, or with respect
to the Applicable Commercial Letter of Credit Rate, as the case may be, the
applicable rate per annum set forth below (expressed in basis points) under the
caption “Eurocurrency Spread” or “Commitment Fee Rate” or “Applicable Commercial
Letter of Credit Rate”, as the case may be, based upon the ratings by Moody’s
and S&P, respectively, applicable on such date to the Index Debt:

                                                      Applicable                
        Commercial         Eurocurrency   Commitment   Letter of     Index Debt
Ratings   Spread   Fee Rate   Credit Rate
Level I
  ³ A by S&P or
A2 by
Moody’s     20.00       6.00       10.00  
 
                           
Level II
  A- by S&P or
A3 by
Moody’s     25.00       7.00       12.50  
 
                           
Level III
  BBB+ by S&P
or Baa1 by Moody’s     35.00       8.00       17.50  
 
                           
Level IV
  BBB by S&P
or Baa2 by Moody’s     45.00       10.00       22.50  
 
                           
Level V
  < BBB- by
S&P or Baa3 by
Moody’s     60.00       12.50       30.00  



--------------------------------------------------------------------------------



 



3

          For purposes of the foregoing, (i) if both Moody’s and S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the next-to-last sentence of this definition), then
such rating agency shall be deemed to have established a rating for the Index
Debt in Level V; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Levels, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Levels lower than the other, in
which case the Applicable Rate shall be determined by reference to the Level
next below that of the higher of the two ratings; and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Agent and the
Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
both such rating agencies shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies, and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation. If either (but not both) of Moody’s and S&P shall cease to have in
effect a rating (whether as a result of such agency ceasing to be in the
business of rating corporate debt obligations or otherwise), the applicable rate
shall be determined by reference to the rating of the other rating agency.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Commitment” means, as to any Lender at any date of
determination, an amount in dollars equal to the excess, if any, of (a) the
amount of such Lender’s Commitment in effect on such date over (b) the Revolving
Credit Exposure of such Lender on such date.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Polo Ralph Lauren Corporation, a Delaware
corporation.



--------------------------------------------------------------------------------



 



4

          “Borrowing” means Revolving Loans or Term Loans, as the case may be,
of the same Type made, converted or continued on the same date and, in the case
of Eurocurrency Loans, as to which a single Interest Period is in effect.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which (i) banks are
not open for dealings in dollar or eurocurrency deposits in the London interbank
market and (ii) any day on which banks are not open for business in Tokyo.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Change in Law” means (a) the adoption of any law, rule, treaty or
regulation after the Effective Date, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.13(b), by any office of such
Lender from or at which Loans and/or Letters of Credit are made or issued, or
are booked, as the case may be, in accordance with the terms of this Agreement)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commercial Letter of Credit” means a commercial documentary letter of
credit issued by an Issuing Bank for the account of the Borrower or any of its
Subsidiaries for the purchase of goods in the ordinary course of business.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07, (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04 or (c) increased from time to time pursuant to
Section 2.01(b). The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, in the New Lender Supplement pursuant to which such Lender shall
become a party hereto or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments is $450,000,000.



--------------------------------------------------------------------------------



 



5

          “Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit D-2.
          “Consolidated EBITDAR” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business and including non-cash charges arising from the application
of Statement of Financial Accounting Standards No. 142) and (f) Consolidated
Lease Expense and minus, (x) to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (iii) income tax credits (to the extent not
netted from income tax expense) and (y) any cash payments made during such
period in respect of items described in clause (e) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis.
          For the purposes of calculating Consolidated EBITDAR for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDAR for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDAR (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDAR (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDAR for such Reference Period shall be calculated
after giving pro forma effect thereto (taking into account (A) such cost savings
as may be determined by the Borrower in a manner consistent with the evaluation
performed by the Borrower in deciding to make such Material Acquisition, as
presented to the Borrower’s Board of Directors, provided that the Borrower may
take into account such cost savings only if it in good faith determines on the
date of calculation that it is reasonable to expect that such cost savings will
be implemented within 90 days following the date of such Material Acquisition
(or in the case of any calculation made subsequent to such 90th day, that such
cost savings have, in fact, been implemented) and (B) all transactions that are
directly related to such Material Acquisition and are entered into in connection
and substantially contemporaneously therewith) as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all of a business or operating unit of a business, (ii) all or
substantially all of the common stock or other Equity Interests of a Person or
(iii) in any case where clauses (i) and (ii)



--------------------------------------------------------------------------------



 



6

above are inapplicable, the rights of any licensee (including by means of the
termination of such licensee’s rights under such license) under a trademark
license to such licensee from the Borrower or any of its Affiliates (the
“Acquired Rights”), and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $50,000,000; “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that yields gross proceeds to the Borrower or any of its Subsidiaries in excess
of $50,000,000. In making any calculation pursuant to this paragraph with
respect to a Material Acquisition of a Person, business or rights for which
quarterly financial statements are not available, the Borrower shall base such
calculation on the financial statements of such Person, business or rights for
the then most recently completed period of twelve consecutive calendar months
for which such financial statements are available and shall deem the
contribution of such Person, business or rights to Consolidated EBITDAR for the
period from the beginning of the applicable Reference Period to the date of such
Material Acquisition to be equal to the product of (x) the number of days in
such period divided by 365 multiplied by (y) the amount of Consolidated EBITDAR
of such Person, business or rights for the twelve-month period referred to above
(calculated on the basis set forth in this definition). In making any
calculation pursuant to this paragraph in connection with an acquisition of
Acquired Rights to be followed by the granting of a new license of such Acquired
Rights (or any rights derivative therefrom), effect may be given to such grant
of such new license (as if it had occurred on the date of such acquisition) if,
and only if, the Borrower in good faith determines on the date of such
calculation that it is reasonable to expect that such grant will be completed
within 90 days following the date of such acquisition (or in the case of any
calculation made subsequent to such 90th day, that such grant has, in fact, been
completed).
          “Consolidated Lease Expense” means, for any period, the aggregate
amount of fixed and contingent rentals payable by the Borrower and its
Subsidiaries for such period with respect to leases of real and personal
property, determined on a consolidated basis in accordance with GAAP; provided
that payments in respect of Capital Lease Obligations shall not constitute
Consolidated Lease Expense.
          “Consolidated Leverage Ratio” means on the last day of any Fiscal
Quarter, the ratio of (a) Adjusted Debt on such day to (b) Consolidated EBITDAR
for the period of four consecutive Fiscal Quarters ending on such day.
          “Consolidated Net Income” means for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.



--------------------------------------------------------------------------------



 



7

          “Consolidated Net Worth” means as of any date of determination
thereof, the excess of (a) the aggregate consolidated net book value of the
assets of the Borrower and its Subsidiaries after all appropriate adjustments in
accordance with GAAP (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization) over (b) all of the
aggregate liabilities of the Borrower and its Subsidiaries, including all items
which, in accordance with GAAP, would be included on the liability side of the
balance sheet (other than Equity Interests, treasury stock, capital surplus and
retained earnings), in each case determined on a consolidated basis (after
eliminating all inter-company items) in accordance with GAAP; provided, however,
that in calculating Consolidated Net Worth the effects of the Statement of
Financial Accounting Standards No. 142 shall be disregarded.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disposition” means with respect to any property, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount hereunder denominated in an Alternative Currency for
purposes of calculations with respect to the matters referred to in
Section 1.05, the amount of dollars that may be purchased with such amount of
such currency at the applicable rate of exchange determined in accordance with
such Section, (b) with respect to any calculation involving the amount of any
drawing under any Alternative Currency Letter of Credit, the amount in dollars
into which the relevant amount in such Alternative Currency would be converted
based upon the relevant Exchange Rate in effect at the time the applicable
Issuing Bank makes payment under such Letter of Credit and (c) with respect to
any calculation involving the amount of any Standby Letter of Credit fee payable
pursuant to Section 2.04(f)(ii) with respect to any Alternative Currency Letter
of Credit, the amount in dollars into which the relevant undrawn amount of such
Alternative Currency Letter of Credit would be converted based upon the
applicable Exchange Rate in effect on the date payment of such fee is due;
provided, however, that, solely for purposes of calculating the Alternative
Currency L/C Exposure under the first clause (ii) in Section 2.04(b), the
foregoing calculations shall take into account (including with respect to the
date applicable to the Exchange Rate determination), to the extent applicable,
any Swap Agreements with respect to any Alternative Currency applicable to any
Alternative Currency Letters of Credit.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
any jurisdiction within the United States of America.



--------------------------------------------------------------------------------



 



8

          “Effective Date” means November 28, 2006, the date on which the
conditions specified in Section 4.01 were satisfied (or waived in accordance
with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, or to human health and safety (insofar as such health and safety may
be adversely affected by exposure to dangerous or harmful substances or
environmental conditions), as have been, are, or in the future become, in
effect.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the



--------------------------------------------------------------------------------



 



9

imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate or, in the
case of the Term Loans, at a rate determined by reference to the LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Alternative
Currency, the rate determined by the Administrative Agent at which such
Alternative Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day (or, in the case of any
calculation involving the amount of any LC Disbursement under any Alternative
Currency Letter of Credit, at the time payment thereof is made) on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 11:00 a.m., local
time, on such day (or, in the case of any calculation involving the amount of
any LC Disbursement under any Alternative Currency Letter of Credit, at the time
payment thereof is made) for the purchase of the applicable Alternative Currency
for delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or the Term Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income or
gross receipts by the United States of America, or by any other Governmental
Authority as a result of a present or former connection between the
Administrative Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by the Borrower under this Agreement and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent, any Lender, any Issuing Bank or any other
recipient of any payment to be made by the Borrower or the Term Borrower under
this Agreement having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of a Foreign Lender, including any Issuing Bank that
is a Foreign Lender (other than an assignee pursuant to a request by the
Borrower or the Term Borrower under Section 2.17(b)), any withholding tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or



--------------------------------------------------------------------------------



 



10

(i) causes pursuant to Section 2.02(b) a new branch or an Affiliate to make any
Loan, or (ii) designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower or the Term Borrower with respect to such withholding
tax pursuant to Section 2.15(a), and (d) any amounts with respect to any taxes
described in clause (a), (b) or (c) above that are imposed as a result of any
event occurring after the Administrative Agent, any Lender, any Issuing Bank or
any other recipient of any payment to be made by the Borrower or the Term
Borrower under this Agreement becomes a party to this Agreement, other than a
Change in Law.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized national standing selected by it, in its reasonable
discretion.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Fiscal Quarter” means with respect to the Borrower and its
Subsidiaries, and with respect to any Fiscal Year, (a) each of the quarterly
periods ending 13 calendar weeks, 26 calendar weeks, 39 calendar weeks and 52 or
53 calendar weeks, as the case may be, after the end of the prior Fiscal Year or
(b) such other quarterly periods as the Borrower shall adopt after giving prior
written notice thereof to the Lenders.
          “Fiscal Year” means with respect to the Borrower and its Subsidiaries,
(a) the 52- or 53-week annual period, as the case may be, ending on the Saturday
nearest to March 31 of each calendar year or (b) such other fiscal year as the
Borrower shall adopt with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld). Any designation of a
particular Fiscal Year by reference to a calendar year shall mean the Fiscal
Year ending during such calendar year.
          “Foreign Lender” means any Lender that is organized under the laws of
(or the applicable lending office of which is located in) a jurisdiction other
than that in which the Borrower is located. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any



--------------------------------------------------------------------------------



 



11

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. For
purposes of all calculations provided for in this Agreement, the amount of any
Guarantee of any guarantor shall be deemed to be the lower of (x) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (y) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.
          “Guarantee Agreement” means the Amended and Restated Guarantee
Agreement to be executed and delivered by each Guarantor, substantially in the
form of Exhibit C.
          “Guarantor” means each Domestic Subsidiary that became a party to the
Guarantee Agreement on the Effective Date, each Domestic Subsidiary that,
subsequent to the Effective Date, becomes a Significant Subsidiary (as defined
in Regulation S-X part 210.1-02 of the Code of Federal Regulations) or any
Subsidiary which is designated to be a Guarantor by written notice from the
Borrower to the Administrative Agent and, in each case, becomes a party to the
Guarantee Agreement and, with respect to the Term Loans, the Borrower.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
applicable Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred



--------------------------------------------------------------------------------



 



12

purchase price of property or services (excluding accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person (to the extent of such
Person’s interest in such property), whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all payment
and performance obligations of every kind, nature and description of such Person
under or in connection with Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three,
six, nine or twelve months thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------



 



13

          “Investment” means, as applied to any Person, any direct or indirect
purchase or other acquisition by such Person of Equity Interests or other
securities of, or any assets constituting a business unit of, any other Person,
or any direct or indirect loan, advance or capital contribution by such Person
to any other Person. In computing the amount involved in any Investment at the
time outstanding, (a) undistributed earnings of, and unpaid interest accrued in
respect of Indebtedness owing by, such other Person shall not be included,
(b) there shall not be deducted from the amounts invested in such other Person
any amounts received as earnings (in the form of dividends, interest or
otherwise) on such Investment or as loans from such other Person and
(c) unrealized increases or decreases in value, or write-ups, write-downs or
write-offs, of Investments in such other Person shall be disregarded.
          “Issuing Bank” means, as the context may require, (a) JPMorgan Chase
Bank, N.A., Wachovia Bank National Association and The Bank of New York, each
with respect to Letters or Credit issued by it or (b) any other Lender that
becomes an Issuing Bank pursuant to Section 2.04(l), with respect to Letters of
Credit issued by it, and in each case its successors in such capacity as
provided in Section 2.04(j). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate; provided, however,
that no arrangement of a type described in this sentence shall be permitted if,
immediately after giving effect thereto, amounts would become payable by the
Borrower under Section 2.13 or 2.15 that are in excess of those that would be
payable under such Section if such arrangement were not implemented and,
provided, further, that the fees payable to any such Affiliate shall be subject
to the second sentence of Section 2.10(b).
          “Lauren” means Ralph Lauren, an individual.
          “LC Disbursement” means a payment made by the applicable Issuing Bank
pursuant to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time, (b) the aggregate amount of all LC
Disbursements under Letters of Credit (other than Alternative Currency Letters
of Credit) that have not yet been reimbursed by or on behalf of the Borrower at
such time and (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or a New Lender Supplement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters Screen “LIBOR01” (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations



--------------------------------------------------------------------------------



 



14

comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in the relevant currency with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant currency in an amount equal
to the foreign currency equivalent of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement and the Guarantee Agreement
          “Loan Party” means the Borrower, the Term Borrower and the Guarantors.
          “Loans” means the loans made to the Borrower and the Term Borrower
pursuant to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Borrower and the Subsidiaries taken as a whole or (b) the rights and remedies,
taken as a whole, of the Administrative Agent and the Lenders under the Loan
Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means (i) with respect to the Revolving Loans,
November 28, 2011 and (ii) with respect to the Term Loans, May___, 2008.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.



--------------------------------------------------------------------------------



 



15

          “Net Income” (“Net Loss”) means with respect to any Person or group of
Persons, as the case may be, for any fiscal period, the difference between
(a) gross revenues of such Person or group of Persons and (b) all costs,
expenses and other charges incurred in connection with the generation of such
revenue (including, without limitation, taxes on income), determined on a
consolidated or combined basis, as the case may be, and in accordance with GAAP.
          “New Lender” has the meaning assigned to such term in Section 2.01(c).
          “New Lender Supplement” has the meaning assigned to such term in
Section 2.01(c).
          “Original Credit Agreement” means the Credit Agreement, dated as of
October 6, 2004 among the Borrower, the several banks and other financial
institutions parties thereto and JPMorgan Chase Bank, N.A., as administrative
agent, as heretofore amended, supplemented or otherwise modified.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (in one transaction or a
series of related transactions) by the Borrower or any Subsidiary, on or after
the Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) another
Person (including the equity interest of any Person in which the Borrower or any
Subsidiary owns equity interest), (ii) the assets constituting all or
substantially all of a business or operating business unit of another Person or
(iii) in any case where clauses (i) and (ii) above are inapplicable, the rights
of any licensee (including by means of the termination of such licensee’s rights
under such license) under a trademark license to such licensee from the Borrower
or any of its Affiliates, provided that:
     (a) the assets so acquired or, as the case may be, the assets of the Person
so acquired shall be in a Related Line of Business;
     (b) no Default shall have occurred and be continuing at the time thereof or
would result therefrom;
     (c) such acquisition shall be effected in such manner so that the acquired
Equity Interests, assets or rights are owned either by the Borrower or a
Subsidiary and, if effected by merger, consolidation or amalgamation, the
continuing, surviving or resulting entity shall be the Borrower or a Subsidiary,
provided that, nothing in this clause shall be deemed to limit the ability of
the Borrower or any Subsidiary to grant to a different



--------------------------------------------------------------------------------



 



16

licensee any acquired license rights described in clause (iii) above (or any
rights derivative therefrom); and
     (d) the Borrower and its Subsidiaries shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenant contained
in Section 6.07 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes and duties, assessments, governmental
charges or levies that are not yet due or are being contested in compliance with
Section 5.04;
     (b) landlords, carriers’, warehousemen’s, mechanics’, shippers’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security laws or regulations, and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements;
     (d) deposits to secure the performance of tenders, bids, trade contracts,
leases, public or statutory obligations, warranty requirements, surety and
appeal bonds, performance and bid bonds and other obligations of a like nature,
in each case in the ordinary course of business;
     (e) Liens incurred in the ordinary course of business in connection with
the sale, lease, transfer or other disposition of any credit card receivables of
the Borrower or any of its Subsidiaries;
     (f) judgment, attachment or other similar liens in respect of judgments
that do not constitute an Event of Default under clause (k) of Article VII;
     (g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary; and
     (h) possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Permitted Investments.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.



--------------------------------------------------------------------------------



 



17

          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are directly and fully guaranteed or insured by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America);
     (b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;
     (c) investments in certificates of deposit, Eurocurrency time deposits,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any commercial bank which
has a combined capital and surplus and undivided profits of not less than
$100,000,000;
     (d) repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;
     (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A by S&P or A2 by Moody’s;
     (f) securities with maturities of two years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
     (g) shares of money market funds that (i) comply with the criteria set
forth in (a) Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940 or (b) Securities and Exchange Commission Rule 3c-7 under
the Investment Company Act of 1940 and (ii) have portfolio assets of at least
(x) in the case of funds that invest exclusively in assets satisfying the
requirements of clause (a) of this definition, $250,000,000 and (y) in all other
cases, $500,000,000;
     (h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;
     (i) investments in auction rate securities with a rating of AAA from S&P
and a maximum holding period of 45 days, for which the reset date will be used
to determine the maturity date; and



--------------------------------------------------------------------------------



 



18

     (j) investments in short term loan participations of up to 35 days if the
short term debt rating is A-2 from S&P or P-2 from Moody’s or an equivalent long
term rating of investment grade by Moody’s or S&P exists.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Priority Indebtedness” means (a) Indebtedness of the Borrower or any
Subsidiary (other than that described in Section 6.01(e)) secured by any Lien on
any asset(s) of the Borrower or any Subsidiary and (b) Indebtedness of any
Subsidiary (other than the Indebtedness of the Term Borrower hereunder) which is
not a Guarantor, in each case owing to a Person other than the Borrower or any
Subsidiary.
          “Register” has the meaning set forth in Section 9.04.
          “Related Line of Business” means: (a) any line of business in which
the Borrower or any of its Subsidiaries is engaged as of, or immediately prior
to, the Effective Date, (b) any wholesale, retail or other distribution of
products or services under any domestic or foreign patent, trademark, service
mark, trade name, copyright or license or (c) any similar, ancillary or related
business and any business which provides a service and/or supplies products in
connection with any business described in clause (a) or (b) above.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided,
however, that if any Lender defaults in its obligations to fund Loans hereunder,
there shall be excluded from the determination of Required Lenders at such time
such Lender’s pro rata share of the total Revolving Credit Exposures and unused
Commitments.
          “Requirement of Law” means, as to any Person, the Articles or
Certificate of Incorporation and By-Laws or Certificate of Partnership or
partnership agreement or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case



--------------------------------------------------------------------------------



 



19

applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
          “Restatement Effective Date” means May___, 2007, the date on which the
conditions specified in Section 3 of the Amendment and Restatement Agreement are
satisfied (or waived in accordance with Section 3 of the Amendment and
Restatement Agreement).
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.
          “Revolving Loan” means a Loan made to the Borrower pursuant to
Section 2.03.
          “S&P” means Standard & Poor’s.
          “Standby Letter of Credit” means an irrevocable letter of credit
pursuant to which an Issuing Bank agrees to make payments in dollars or an
Alternative Currency for the account of the Borrower or any of its Subsidiaries
in respect of obligations of the Borrower or any of its Subsidiaries incurred
pursuant to contracts made or performances undertaken or to be undertaken or
like matters relating to contracts to which the Borrower or any of its
Subsidiaries is or proposes to become a party in the ordinary course of the
Borrower’s or any of its Subsidiaries’ business, including for insurance
purposes and in connection with lease transactions.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option, cap or collar agreements or
similar agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies,



--------------------------------------------------------------------------------



 



20

commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Borrower” means Polo JP Acqui B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands.
          “Term Loan” shall have the meaning assigned to such term in
Section 2.01(A).
          “Term Loan Borrowing Request” “ means a request by the Term Borrower
for a Term Loan Borrowing in accordance with Section 2.03.
          “Term Loan Percentage” means, for any Lender, the percentage which
such Lender’s outstanding Term Loans constitute of all outstanding Term Loans.
          “Transactions” means the execution, delivery and performance by the
Borrower and the Term Borrower of this Agreement and by the Guarantors of the
Guarantee Agreement, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to an applicable Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate or the
Alternate Base Rate.
          “Voting Stock” means stock of any class or classes (however
designated), or other equity ownership interests, of any Person, the holders of
which are at the time entitled, as such holders, to vote for the election of the
directors or other governing body of the Person involved, whether or not the
right so to vote exists by reason of the happening of a contingency.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Yen” and “¥” shall mean the lawful currency of Japan.
          SECTION 1.02.   Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
          SECTION 1.03.   Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words



--------------------------------------------------------------------------------



 



21

“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          SECTION 1.04.   Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 1.05.   Exchange Rates. For purposes of calculating the
Alternative Currency LC Exposure at any time during any period and the Dollar
Equivalent at the time of issuance of any Alternative Currency Letter of Credit
then requested to be issued pursuant to Section 2.04(b), the Administrative
Agent will at least once during each calendar month and at such other times as
it in its sole discretion decides to do so, determine the respective rate of
exchange into dollars of each Alternative Currency in which an Alternative
Currency Letter of Credit is then outstanding (which rate of exchange shall be
based upon the Exchange Rate in effect on date of such determination). Such
rates of exchange so determined on each such determination date shall, for
purposes of the calculations described in the preceding sentence, be deemed to
remain unchanged and in effect until the next such determination date.
ARTICLE II
The Credits
          SECTION 2.01.   Commitments. (a) Subject to the terms and conditions
set forth herein, each Lender severally agrees to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment. Within the



--------------------------------------------------------------------------------



 



22

foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
          (b)   The Borrower and any one or more Lenders (including New Lenders)
may from time to time after the Effective Date agree that such Lender or Lenders
shall establish a new Commitment or Commitments or increase the amount of its or
their Commitment or Commitments by executing and delivering to the
Administrative Agent, in the case of each New Lender, a New Lender Supplement
meeting the requirements of Section 2.01(c) or, in the case of each Lender which
is not a New Lender, a Commitment Increase Supplement meeting the requirements
of Section 2.01(d). Notwithstanding the foregoing, without the consent of the
Required Lenders, (x) the aggregate amount of incremental Commitments
established or increased after the Effective Date pursuant to this paragraph
shall not exceed $150,000,000, (y) unless otherwise agreed to by the
Administrative Agent, each increase in the aggregate Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of at least
$15,000,000 and (z) unless otherwise agreed by the Administrative Agent,
increases in Commitments may be effected on no more than three occasions
pursuant to this paragraph. No Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion.
          (c)   Any additional bank, financial institution or other entity
which, with the consent of the Borrower and the Administrative Agent (which
consents shall not be unreasonably withheld), elects to become a “Lender” under
this Agreement in connection with any transaction described in Section 2.01(b)
shall execute a New Lender Supplement (each, a “New Lender Supplement”),
substantially in the form of Exhibit D-1, whereupon such bank, financial
institution or other entity (a “New Lender”) shall become a Lender, with a
Commitment in the amount set forth therein that is effective on the date
specified therein, for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement.
          (d)   Any Lender, which, with the consent of the Borrower and the
Administrative Agent, elects to increase its Commitment under this Agreement
shall execute and deliver to the Borrower and the Administrative Agent a
Commitment Increase Supplement specifying (i) the amount of such Commitment
increase, (ii) the amount of such Lender’s total Commitment after giving effect
to such Commitment increase, and (iii) the date upon which such Commitment
increase shall become effective.
          (e)   Unless otherwise agreed by the Administrative Agent, on each
date upon which the Commitments shall be increased pursuant to this Section, the
Borrower shall prepay all then outstanding Revolving Loans, which prepayment
shall be accompanied by payment of all accrued interest on the amount prepaid
and any amounts payable pursuant to Section 2.14 in connection therewith, and,
to the extent it determines to do so, reborrow Revolving Loans from all the
Lenders (after giving effect to the new and/or increased Commitments becoming
effective on such date). Any prepayment and reborrowing pursuant to the
preceding sentence shall be effected, to the maximum extent practicable, through
the netting of amounts payable between the Borrower and the respective Lenders.



--------------------------------------------------------------------------------



 



23

          SECTION 2.01(A) The Term Loans. (a) Subject to the terms and
conditions hereof, each Lender severally agrees to make a Term Loan in Japanese
Yen to the Term Borrower on the Restatement Effective Date in an aggregate
principal amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Loans”.
          SECTION 2.02.   Revolving Loans and Borrowings. (a) Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans made by
the Lenders ratably in accordance with their respective Commitments. Each Term
Loan shall be made as part of a Borrowing consisting of Term Loans made by the
Lenders in accordance with the respective amounts set forth under the caption
“Term Loans” on Schedule 2.01. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b)   Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower or the Term Borrower, as the case may be, to repay such Loan in
accordance with the terms of this Agreement; and provided, further, that no such
option may be exercised by any Lender if, immediately after giving effect
thereto, amounts would become payable by the Borrower or the Term Borrower, as
the case may be, under Section 2.13 or 2.15 that are in excess of those that
would be payable under such Section if such option were not exercised.
          (c)   At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, in the case of Term Loans, ¥10,000,000) and not less
than $5,000,000 (or, in the case of Term Loans, ¥100,000,000). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen
(15) Eurocurrency Borrowings outstanding.
          (d)   Notwithstanding any other provision of this Agreement, neither
the Borrower nor the Term Borrower, as the case may be, shall be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the applicable Maturity
Date.
          SECTION 2.03.   Requests for Borrowings. To request a Loan, the
Borrower or Term Borrower, as the case may be, shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing
that is not a Term Loan, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time,



--------------------------------------------------------------------------------



 



24

on the date of the proposed Borrowing or (c) in the case of the Term Loan, not
later than 11:00 a.m., New York City time, four Business Days prior to the
Restatement Effective Date. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower or the Term Borrower, as the
case may be. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i)    the aggregate amount of the requested Borrowing;
     (ii)    the date of such Borrowing, which shall be a Business Day;
     (iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing (provided that Term Loans may only consist of Eurocurrency
Borrowings);
     (iv)    in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”
     (v)    if the Borrowing is of Revolving Loans or Term Loans; and
     (vi)    the location and number of the Borrower’s account (or, in the case
of the Term Loans, the Term Borrower’s account) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower or Term
Borrower, as the case may be, shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each applicable Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.
          SECTION 2.04.   Letters of Credit. (a) General. Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) in the form of Commercial Letters of Credit or Standby Letters
of Credit for its own account or the account of its Subsidiaries, in a form
reasonably acceptable to the applicable Issuing Bank (provided that each Letter
of Credit shall provide for payment against sight drafts drawn thereunder), at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The letters of credit identified on
Schedule 2.04 shall be deemed to be “Letters of Credit” issued on the Effective
Date for all purposes of the Loan Documents.



--------------------------------------------------------------------------------



 



25

          (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and, in the case of a Commercial Letter of Credit if
the Administrative Agent shall have so requested and in the case of all Standby
Letters of Credit, the Administrative Agent (in each case, reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, the currency in which such Letter of Credit is
to be denominated (which shall be dollars or, subject to Section 2.18, an
Alternative Currency), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit, provided that in no event shall any Issuing Bank other than
JPMorgan Chase Bank or one or more other Issuing Banks designated from time to
time by the Borrower and reasonably acceptable to the Administrative Agent issue
any Alternative Currency Letter of Credit hereunder. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed (x) $150,000,000, in the case of Standby Letters of
Credit, or (y) $250,000,000, in the case of Commercial Letters of Credit,
(ii) the Alternative Currency LC Exposure with respect to Letters of Credit
denominated in an Alternative Currency shall not exceed $50,000,000, and
(iii) the total Revolving Credit Exposures shall not exceed the total
Commitments. Subsequent to the receipt by any Issuing Bank of a Notification
Instruction (as defined below) from the Administrative Agent which shall not
have been withdrawn, such Issuing Bank will contact the Administrative Agent
prior to the issuance or increase in any Letter of Credit to determine whether
or not such issuance or increase would result in any of the limitations set
forth in the preceding sentence being exceeded. For purposes of this
Section 2.04(b), a “Notification Instruction” shall mean any instruction from
the Administrative Agent requiring that an Issuing Bank make the contacts
described in the preceding sentence, which instruction the Administrative Agent
(i) may deliver at any time when it determines that the percentage which the
aggregate Revolving Credit Exposure constitutes of the aggregate Commitments
then in effect is greater than 80% and (ii) will withdraw when it determines
that such percentage is less than 80%. For purposes of the third preceding
sentence the amount of any Alternative Currency Letter of Credit shall be the
Dollar Equivalent thereof calculated on the basis of the applicable rate of
exchange determined in accordance with Section 1.05.
          (c)   Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d)   Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and



--------------------------------------------------------------------------------



 



26

each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in dollars, for the
account of such Issuing Bank, such Lender’s Applicable Percentage of (i) each LC
Disbursement made by such Issuing Bank in dollars and (ii) the Dollar
Equivalent, using the Exchange Rate at the time such payment is made, of each LC
Disbursement made by such Issuing Bank in an Alternative Currency and, in each
case, not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e)   Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to such Issuing Bank an amount equal to such LC
Disbursement in dollars, on the date that such LC Disbursement is made (or, if
such date is not a Business Day, on or before the next Business Day); provided
that, if such LC Disbursement is made under an Alternative Currency Letter of
Credit, automatically and with no further action required, such Borrower’s
obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Equivalent, calculated
using the Exchange Rate at the time such payment is made, of such LC
Disbursement, and provided, further, that, in the case of any such reimbursement
obligation which is in an amount of not less than $500,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed in dollars with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make when due any
reimbursement payment required pursuant to this paragraph, the applicable
Issuing Bank shall immediately notify the Administrative Agent, which shall
promptly notify each Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof calculated in accordance with the preceding sentence (if such
LC Disbursement relates to an Alternative Currency Letter of Credit), the
reimbursement payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender (other than such Issuing Bank) shall pay to the
Administrative Agent in dollars its Applicable Percentage of the reimbursement
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank in dollars the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 



--------------------------------------------------------------------------------



 



27

          (f)   Letter of Credit Fees.
     (i)    Commercial Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank and the
Lenders, a Commercial Letter of Credit fee calculated at the rate per annum
equal to the Applicable Rate applicable to Commercial Letters of Credit from
time to time in effect on the aggregate average daily amount available to be
drawn (calculated, in the case of any Alternative Currency Letter of Credit, on
the basis of the Dollar Equivalent thereof using the applicable Exchange Rate in
effect on the date payment of such fee is due) under each Commercial Letter of
Credit issued hereunder (and in no event less than $500 with respect to each
such Commercial Letter of Credit). Commercial Letter of Credit Fees accrued
through and including the last day of March, June, September and December of
each year shall be payable in arrears on the fifth Business Day following such
last day, commencing on the first such date to occur after the date hereof. The
Administrative Agent will promptly pay to the Issuing Banks and the Lenders
their pro rata shares of any amounts received from the Borrower in respect of
any such fees. Commercial Letter of Credit fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (ii)    Standby Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank and the
Lenders, a Standby Letter of Credit fee calculated at the rate per annum equal
to the Applicable Rate applicable to Eurocurrency Loans from time to time in
effect on the aggregate average daily amount available to be drawn (calculated,
in the case of any Alternative Currency Letter of Credit, on the basis of the
Dollar Equivalent thereof using the applicable Exchange Rate in effect on the
date payment of such fee is due) under each Standby Letter of Credit issued
hereunder (and in no event less than $500 with respect to each such Standby
Letter of Credit). Standby Letter of Credit Fees accrued through and including
the last day of March, June, September and December of each year shall be
payable in arrears on the fifth Business Day following such last day, commencing
on the first such date to occur after the date hereof. The Administrative Agent
will promptly pay to the Issuing Banks and the Lenders their pro rata shares of
any amounts received from the Borrower in respect of any such fees. Standby
Letter of Credit fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (g)   Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Letter



--------------------------------------------------------------------------------



 



28

of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (h)   Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
          (i)   Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, including by financing such
payment obligation with an ABR Loan in accordance with paragraph (e) of this
Section (or, if such date is not a Business Day, on or prior to the next
Business Day), the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due (including by financing such payment obligation with an
ABR Loan) pursuant to paragraph (e) of this Section, then Section 2.11(c) shall
apply; and provided, further, that, in the case of an LC Disbursement made under
an Alternative Currency Letter of Credit, the amount of interest due with
respect



--------------------------------------------------------------------------------



 



29

thereto shall accrue on the Dollar Equivalent, calculated using the Exchange
Rate at the time such LC Disbursement was made, of such LC Disbursement.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (j)   Replacement of any Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.04(f) and 2.10(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of such Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to include a reference to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (k)   Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the then total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in dollars and in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit shall be deposited in the applicable Alternative Currencies in the actual
amounts of such undrawn Letters of Credit and (ii) the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (h) or (i) of Article VII. Each deposit pursuant to this
paragraph shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed (to be
applied ratably among them according to the respective aggregate amounts of the
then unreimbursed LC Disbursements) and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity



--------------------------------------------------------------------------------



 



30

of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the then total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or, in accordance with
Section 2.09(c), the total Revolving Credit Exposure exceeding 105% of the total
Commitments, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived or, as the case may be, the total Revolving Credit
Exposure not exceeding the total Commitments.
          (l)   Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement, provided
that the total number of Issuing Banks at any time shall not exceed four. Any
Lender designated as Issuing Bank pursuant to this paragraph (l) shall be deemed
to be an “Issuing Bank” for the purposes of this Agreement (in addition to being
a Lender) with respect to Letters of Credit issued by such Lender.
          (m)   Reporting. Unless the Administrative Agent otherwise agrees,
each Issuing Bank will report in writing to the Administrative Agent (i) on the
first Business Day of each week and on the second Business Day to occur after
the last day of each March, June, September and December, and on such other
dates as the Administrative Agent may reasonably request, the daily activity
during the preceding week, calendar quarter or other period, as the case may be,
with respect to Letters of Credit issued by it, including the aggregate
outstanding LC Exposure with respect to such Letters of Credit on each day
during such week, quarter or other period, in such form and detail as shall be
satisfactory to the Administrative Agent, (ii) on any Business Day on which the
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the amount of such LC
Disbursement and (iii) such other information with respect to Letters of Credit
issued by such Issuing Bank as the Administrative Agent may reasonably request.
          SECTION 2.05.   Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower or the Term Borrower, as the case may be, by promptly crediting
the amounts so received, in like funds, to an account of the Borrower or the
Term Borrower, as the case may be, maintained with the Administrative Agent in
New York City or, in the case of the Term Loan, London, and designated by the
Borrower or the Term Borrower, as the case may be, in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
          (b)   Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the



--------------------------------------------------------------------------------



 



31

Borrower or the Term Borrower, as the case may be, a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower or the Term Borrower, as the case may
be, to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after the date
such amount is made available to the Borrower or the Term Borrower, as the case
may be, the Administrative Agent shall promptly notify the Borrower or the Term
Borrower, as the case may be, of such failure and shall also be entitled to
recover such amount from the Borrower or the Term Borrower, as the case may be,
on demand, with interest thereon at the rate per annum applicable to ABR Loans
hereunder accruing from the date of such Borrowing. If the Borrower or the Term
Borrower, as the case may be, shall pay to the Administrative Agent such
corresponding amount, the Borrower or the Term Borrower, as the case may be,
shall have no further obligations to such Lender with respect to such amount.
          SECTION 2.06.   Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower or the Term Borrower, as the
case may be, may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower or the
Term Borrower, as the case may be, may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
          (b)   To make an election pursuant to this Section, the Borrower or
the Term Borrower, as the case may be, shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower or the Term Borrower were requesting
a Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, email (pursuant to
procedures approved by the Administrative Agent) or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower or the Term Borrower, as
the case may be.
          (c)   Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i)    the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be



--------------------------------------------------------------------------------



 



32

specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
     (ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower or the Term Borrower, as the
case may be, shall be deemed to have selected an Interest Period of one month’s
duration.
          (d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e)   If the Borrower or the Term Borrower, as the case may be, fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower or the Term Borrower, as the case may be, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
          (f)   Notwithstanding anything contained in this Section 2.06, Term
Loans shall only be Eurocurrency Loans.
          SECTION 2.07.   Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b)   The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000, or, if less than $1,000,000, the remaining amount of the total
Commitments, and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.09, the total Revolving Credit Exposures would exceed the total
Commitments.
          (c)   The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two (2) Business Days prior to the effective date of such
termination or reduction, specifying such



--------------------------------------------------------------------------------



 



33

election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon another event,
such as the effectiveness of other credit facilities, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
          SECTION 2.08.   Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the applicable Maturity Date. The Term Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of the Term Loan on the applicable Maturity Date.
          (b)   Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c)   The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower or Term
Borrower, as the case may be, to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
          (d)   The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
or the Term Borrower, as the case may be, to repay the Loans in accordance with
the terms of this Agreement.
          (e)   Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower or the Term Borrower, as the case
may be, shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.09.   Prepayment of Loans. (a) The Borrower or the Term
Borrower, as the case may be, shall have the right at any time and from time to
time to prepay



--------------------------------------------------------------------------------



 



34

voluntarily any Borrowing in whole or in part without premium or penalty,
subject to prior notice in accordance with paragraph (b) of this Section.
          (b)   The Borrower or the Term Borrower, as the case may be, shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
voluntary prepayment hereunder prior to (i) in the case of ABR Loans,
11:00 a.m., New York City time, on such date of prepayment, (ii) in the case of
Eurocurrency Loans, 12:00 noon, New York City time, on the Business Day
immediately preceding such date of prepayment or (iii) in the case of Term
Loans, 12:00 noon, London time, on the Business Day three Business Days prior to
such date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing, Term Loan or
portion thereof to be prepaid and whether the prepayment is of Eurocurrency
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each; provided that, if a notice of voluntary prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07.
Promptly following receipt of any such notice the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial voluntary prepayment of
any Borrowing shall be in an aggregate principal amount of $500,000 or a
multiple of $100,000 in excess thereof. Each partial voluntary prepayment of the
Term Loans shall be in an aggregate principal amount of ¥100,000,000 and in
whole multiples of ¥10,000,000 in excess thereof. Each voluntary prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.
          (c)   If on any date the total Revolving Credit Exposure exceeds 105%
of the total Commitments, the Borrower shall, without notice or demand, within
three Business Days after such date, prepay Loans in an aggregate amount
sufficient to reduce the total Revolving Credit Exposure to less than the total
Commitments, provided that if, after giving effect to such prepayment, the total
Revolving Credit Exposure would still exceed the total Commitments, the Borrower
shall, without notice or demand, deposit cash collateral in an account with the
Administrative Agent established and maintained in accordance with
Section 2.04(k) in an aggregate amount such that, after deducting therefrom the
amount so deposited in such account, the total Revolving Credit Exposure does
not exceed the total Commitments.
          (d)   Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and any amounts payable pursuant to
Section 2.14.
          SECTION 2.10.   Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the Effective Date to the last day of the Availability
Period, computed at the Applicable Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made.
Commitment fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifth Business Day
following such last day, commencing on the first such date to occur after the
date hereof; provided that all such fees shall be payable on the date on which
the Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



--------------------------------------------------------------------------------



 



35

          (b)   The Borrower agrees to pay to each Issuing Bank the fees agreed
upon by the Borrower with such Issuing Bank with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. For the avoidance of doubt, in any case where, in
accordance with the second sentence of the definition of Issuing Bank, an
Issuing Bank arranges for one or more Letters of Credit to be issued by an
Affiliate of such Issuing Bank, the fees agreed upon by such Issuing Bank with
the Borrower shall be deemed to have been agreed upon by such Affiliate unless
the Borrower and such Affiliate otherwise agree.
          (c)   The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, a utilization fee accruing for each day on which the
aggregate amount of the Revolving Credit Exposure of all Lenders exceeds 50% of
the aggregate amount of the Commitments then in effect at a rate per annum equal
to 0.10% on the amount of the Revolving Credit Exposure of such Lender
outstanding on such day. Utilization fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
fifth Business Day following such last day, commencing on the first such date to
occur after the date hereof, and on the Maturity Date; provided that if there
shall exist any Revolving Credit Exposure at any time after the Commitments are
terminated or expire, the Commitments, for purposes of calculations pursuant to
this Section, shall be deemed to remain outstanding in the amounts in effect
immediately prior to such termination or expiration and any utilization fees
accruing after such termination or expiration shall be payable on demand. All
utilization fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (d)   The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (e)   All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (other than in the case, and to the extent,
of any overpayment thereof by the Borrower).
          SECTION 2.11.   Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate.
          (b)   The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing or, in the case of the Term Loans, at a rate determined by reference
to the LIBO Rate, plus the Applicable Rate.
          (c)   Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower or the Term
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.



--------------------------------------------------------------------------------



 



36

          (d)   Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of all of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (e)   All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.12.   Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:
     (a)   the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that by reason of circumstances
affecting the relevant market adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
     (b)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
          SECTION 2.13.   Increased Costs. (a) If any Change in Law shall:
     (i)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or



--------------------------------------------------------------------------------



 



37

     (ii)    impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower or the Term Borrower, as the case may be, will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b)   If any Lender or any Issuing Bank reasonably determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for any such reduction suffered.
          (c)   A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank, as
the case may be, as specified in paragraph (a) or (b) of this Section,
containing a reasonably detailed explanation of the basis on which such amount
or amounts were calculated and explaining the Change in Law by reason of which
it has become entitled to be so compensated, shall be delivered to the Borrower
or the Term Borrower, as the case may be, and shall be conclusive absent
manifest error. No Lender or Issuing Bank shall be entitled to the benefits of
this Section 2.13 unless such Lender or Issuing Bank shall have complied with
the requirements of this Section 2.13. The Borrower or the Term Borrower, as the
case may be, shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d)   Failure or delay on the part of any Lender or any Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower or the Term Borrower, as the case may be, shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 90 days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof. Notwithstanding
any other provision of this Section 2.13, no Lender shall demand compensation
for any increased costs or reduction referred to above in this Section if it
shall not then be the



--------------------------------------------------------------------------------



 



38

general policy of such Lender to demand such compensation in similar
circumstances from comparable borrowers under comparable provisions of other
credit agreements, if any (it being understood, for the avoidance of doubt, that
a waiver by any Lender in any given case of its right to demand such
compensation from any given borrower shall not, in and of itself, be deemed to
constitute a change in the general policy of such Lender).
          (e)   Notwithstanding any other provision to the contrary, this
Section 2.13 shall have no application with respect to any Indemnified Taxes,
Other Taxes or any Excluded Taxes, which matters, for the avoidance of doubt,
shall be dealt with exclusively under Section 2.15.
          SECTION 2.14.   Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower or the Term
Borrower, as the case may be, pursuant to Section 2.17, then, in any such event,
the Borrower or the Term Borrower, as the case may be, shall compensate each
Lender for the loss and reasonable cost and expense attributable to such event.
In the case of a Eurocurrency Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount reasonably determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate (or LIBO Rate, as the case may be) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, containing a reasonably
detailed calculation of such amounts, shall be delivered to the Borrower or the
Term Borrower, as the case may be, and shall be conclusive absent manifest
error. The Borrower or the Term Borrower, as the case may be, shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. No Lender or Issuing Bank shall be entitled to the benefits of
this Section 2.14 unless such Lender or Issuing Bank shall have complied with
the requirements of this Section 2.14.
          SECTION 2.15.   Taxes. (a) Any and all payments by or on account of
any obligation of the Borrower or the Term Borrower hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or the Term Borrower, as the case may be, shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or the relevant Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions



--------------------------------------------------------------------------------



 



39

been made, (ii) the Borrower or the Term Borrower, as the case may be, shall
make such deductions and (iii) the Borrower or the Term Borrower, as the case
may be, shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b)   In addition, the Borrower or the Term Borrower, as the case may
be, shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c)   The Borrower or the Term Borrower, as the case may be, shall
indemnify the Administrative Agent, each Lender and any Issuing Bank, as
promptly as possible but in any event within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower or the Term Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability, together
with, to the extent available, a certified copy of a receipt issued by such
Governmental Authority evidencing such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Term Borrower, as the case may
be, delivered to the Borrower or the Term Borrower, as the case may be, as soon
as practicable after any such payment by a Lender or any Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or any Issuing
Bank, shall be conclusive absent manifest error.
          (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or the Term Borrower, as the case may be, to a
Governmental Authority, the Borrower or the Term Borrower, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e)   Each Foreign Lender (including each Issuing Bank that is a
Foreign Lender) shall deliver to the Borrower or the Term Borrower, as the case
may be, (with a copy to the Administrative Agent), at the time it becomes a
Lender (or, in the case of any Participant, on or before the date such
Participant purchases the related Participation) and at all times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Term Borrower, as
the case may be, as will permit such payments to be made without withholding.
Each Foreign Lender (including each Issuing Bank that is a Foreign Lender) shall
promptly notify the Borrower or the Term Borrower, as the case may be, at any
time it determines that it is no longer in a position to provide any
documentation required to be delivered to the Borrower or the Term Borrower, as
the case may be, pursuant to this paragraph. No Person shall be entitled to
become a Lender or Participant unless it shall have complied with the
requirements of the first sentence of this paragraph (if such requirements are
applicable to it).
          (f)   If the Administrative Agent, a Lender or an Issuing Bank
determines that it has received a refund which, in the good faith judgment of
the Administrative Agent, such



--------------------------------------------------------------------------------



 



40

Lender or such Issuing Bank, as the case may be, is allocable to any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or the
Term Borrower, as the case may be, or with respect to which the Borrower or the
Term Borrower has paid additional amounts pursuant to this Section 2.15, it
shall promptly pay over such refund to the Borrower or the Term Borrower, as the
case may be (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or the Term Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower or the Term
Borrower, as the case may be, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the Borrower or the Term
Borrower, as the case may be (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower, the Term Borrower or any other Person.
          SECTION 2.16.   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower or the Term Borrower, as the case may be, shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time (or, in the case of payments required to be made by the Term Borrower in
respect of the Term Loans, 12:00 noon, London time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent or an Issuing Bank, as applicable, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars except as
provided in Section 2.04(k).
          (b)   If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest, fees, expenses and other amounts then due hereunder,
such funds shall be applied (i) first, towards payment of interest, fees,
expenses and other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees, expenses and
other amounts then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.



--------------------------------------------------------------------------------



 



41

          (c)   If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower or the Term
Borrower, as the case may be, pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower, the Term Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each of the the Borrower
and the Term Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower or Term Borrower, as the case may be, rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower or the Term Borrower, as the case may be, in
the amount of such participation.
          (d)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower or the Term Borrower, as the case may be, will not make such payment,
the Administrative Agent may assume that the Borrower or the Term Borrower, as
the case may be, has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower or the
Term Borrower, as the case may be, has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (e)   If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d) or (e), 2.05(b) or 2.16(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------



 



42

          SECTION 2.17.   Mitigation Obligations; Replacement of Lenders. (a) If
any Lender (including any Issuing Bank) requests compensation under
Section 2.13, or if the Borrower or the Term Borrower, as the case may be, is
required to pay any additional amount to any Lender (including any Issuing Bank)
or any Governmental Authority for the account of any Lender (including any
Issuing Bank) pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.
          (b)   If (i) any Lender (including any Issuing Bank) requests
compensation under Section 2.13, (ii) the Borrower or the Term Borrower, as the
case may be, is required to pay any additional amount to any Lender (including
any Issuing Bank) or any Governmental Authority for the account of any Lender
(including any Issuing Bank) pursuant to Section 2.15 or (iii) if any Lender
(including any Issuing Bank) defaults in its obligation to fund Loans hereunder,
then the Borrower may, at its sole expense (in the case of clauses (i) and
(ii) of this Section 2.17(b) only), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04, provided that the Borrower shall be required to pay the processing
and recordation fee referred to in Section 9.04(b)(ii)(C)), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower or the Term Borrower, as the case
may be, shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower or the Term Borrower, as the case may be, (in the case of all other
amounts) (and, if such Lender is an Issuing Bank, all Letters of Credit issued
by it shall have been cancelled or other arrangements reasonably satisfactory to
such Issuing Bank shall have been made with respect to such Letters of Credit)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender (including any Issuing Bank) shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower or the Term
Borrower, as the case may be, to require such assignment and delegation cease to
apply. No such assignment shall be deemed to be a waiver of any rights which the
Borrower, the Term Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
          SECTION 2.18.   Change in Law. If (a) any Change in Law shall make it
unlawful for any Issuing Bank to issue Letters of Credit denominated in an
Alternative Currency or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for such Issuing Bank to issue Letters



--------------------------------------------------------------------------------



 



43

of Credit denominated in such Alternative Currency, then by prompt written
notice thereof to the Borrower and to the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter be issued by it in
the affected Alternative Currency or Alternative Currencies, whereupon the
affected Alternative Currency or Alternative Currencies shall be deemed (for the
duration of such declaration) not to constitute an Alternative Currency for
purposes of the issuance of Letters of Credit by such Issuing Bank.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01.   Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States of America)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02.   Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. Each Loan Document has
been duly executed and delivered by each Loan Party which is a party thereto and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, liquidation, reconstruction, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03.   Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture or any material agreement or other material instrument binding upon
the Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
          SECTION 3.04.   Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended April 1, 2007, reported on by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and



--------------------------------------------------------------------------------



 



44

for the fiscal quarter and the portion of the fiscal year ended January 1, 2007,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
          (b)   Since April 1, 2007, there has been no material adverse change
in the business, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries, taken as a whole.
          SECTION 3.05.   Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to the operation of its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or such other defects as, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          (b)   Each of the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business as currently conducted, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.06.   Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to April 30, 2007
in reports publicly filed by the Borrower under the Securities Exchange Act of
1934, as amended) or (ii) that involve this Agreement or the Transactions.
          (b)   Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.



--------------------------------------------------------------------------------



 



45

          SECTION 3.07.   Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
          SECTION 3.08.   Investment Company Status. Neither the Borrower nor
any of its Subsidiaries is required to be registered as an “investment company”
as defined in the Investment Company Act of 1940.
          SECTION 3.09.   Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10.   ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
          SECTION 3.11.   Disclosure. All of the reports, financial statements
and certificates furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934 (as modified or supplemented by other information so
furnished prior to the date on which this representation and warranty is made or
deemed made) do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
          SECTION 3.12.   Subsidiary Guarantors. Set forth on Schedule 3.12 is a
list of each Subsidiary which, in accordance with Section 4.01(b) of this
Agreement, is required to be a Guarantor under the Guarantee Agreement on the
Restatement Effective Date.



--------------------------------------------------------------------------------



 



46

ARTICLE IV
Conditions
          SECTION 4.01.   Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a)   The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
     (b)   The Administrative Agent shall have received the Guarantee Agreement
executed and delivered by (i) each Domestic Subsidiary which is a guarantor
under the Original Credit Agreement, (ii) each Domestic Subsidiary, if any,
which, as of the Effective Date, is a Significant Subsidiary (as defined in
Regulation S-X part 210.1-02 of the Code of Federal Regulations) and which is
not a guarantor under the Original Credit Agreement and (iii) the Borrower, as a
guarantor of the Term Borrower’s obligations under this Agreement.
     (c)   The Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to it that all obligations of the Borrower
under the Original Credit Agreement (other than the indemnity and other
obligations (including obligations in relation to the letters of credit
identified on Schedule 2.04) that expressly survive the termination thereof)
shall have been paid in full, and all commitments of the Lenders to extend
credit thereunder shall have been terminated.
     (d)   The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Friedman Kaplan Seiler & Adelman LLP, counsel for the Loan
Parties, substantially in the form of Exhibit B-1 and an officer’s certificate
of the Chief Financial Officer of the Borrower, substantially in the form of
Exhibit B-2. The Borrower hereby requests Friedman Kaplan Seiler & Adelman LLP
to deliver the opinion provided for in clause (i), above.
     (e)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions by the Loan Parties and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
     (f)   The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the



--------------------------------------------------------------------------------



 



47

Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.
     (g)   The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on November 28, 2006
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
          SECTION 4.02.   Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing, but excluding a conversion of all
or a portion of a Borrowing from one Type to the other or a continuation of all
or a portion of a Borrowing of the same Type pursuant to Section 2.06 and of
each Issuing Bank to issue, increase, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
     (a)   The representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
increase, renewal or extension of such Letter of Credit, as applicable (other
than such representations as are made as of a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
     (b)   At the time of and immediately after giving effect to such Borrowing
or the issuance, increase, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit hereunder shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01.   Financial Statements; Ratings Change and Other
Information. The Borrower will furnish to each Lender through the Administrative
Agent:



--------------------------------------------------------------------------------



 



48

     (a)   within 90 days after the end of each Fiscal Year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided, however, that, so long as
the Borrower is required to file reports under Section 13 of the Securities and
Exchange Act of 1934, the requirements of this paragraph shall be deemed
satisfied by the delivery of, the Annual Report of the Borrower on Form 10-K for
such Fiscal Year, signed by the duly authorized officer or officers of the
Borrower;
     (b)   within 60 days after the end of each of the first three Fiscal
Quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided,
however, that, so long as the Borrower is required to file reports under
Section 13 of the Securities and Exchange Act of 1934, the requirements of this
paragraph shall be deemed satisfied by the delivery of the Quarterly Report of
the Borrower on Form 10-Q for the relevant Fiscal Quarter, signed by the duly
authorized officer or officers of the Borrower.
     (c)   concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) stating that he or she has obtained no knowledge that a Default has occurred
(except as set forth in such certificate), (ii) if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.03 and 6.07; and (iv) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 which has had an
effect on such financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
     (d)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);



--------------------------------------------------------------------------------



 



49

     (e)   promptly after the same become publicly available, copies of all
other periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
     (f)   promptly after the Borrower shall have received notice that Moody’s
or S&P has announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change; and
     (g)   promptly following any request therefor, such other information
regarding the business affairs or financial position of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent on behalf of any Lender may reasonably request.
          SECTION 5.02.   Notices of Material Events. The Borrower will furnish
to the Lenders through the Administrative Agent prompt written notice of the
following promptly after the Borrower shall have obtained knowledge thereof:
     (a)   the occurrence of any Default;
     (b)   the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
     (d)   any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03.   Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrower and the Guarantors), to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.



--------------------------------------------------------------------------------



 



50

          SECTION 5.04.   Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.05.   Maintenance of Properties; Insurance. Except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, the Borrower will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted and except for
surplus and obsolete properties, and (b) maintain, with financially sound and
reputable insurance companies, insurance on such of its property and in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06.   Books and Records; Inspection Rights. The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which entries in conformity in all material respects with all
applicable laws, rules and regulations of any Governmental Authority are made of
all dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, on an annual basis at
the request of the Administrative Agent (or at any time after the occurrence and
during the continuance of a Default), permit any representatives designated by
the Administrative Agent or any Lender (at such Lender’s expense), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records (other than materials protected by the
attorney-client privilege and materials which the Borrower or such Subsidiary,
as applicable, may not disclose without violation of a confidentiality
obligation binding upon it), and to discuss its affairs, finances and condition
with its officers and independent accountants, so long as afforded opportunity
to be present, all during reasonable business hours. It is understood that so
long as no Event of Default has occurred and is continuing, such visits and
inspections shall be coordinated through the Administrative Agent.
          SECTION 5.07.   Compliance with Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.08.   Use of Proceeds and Letters of Credit. The proceeds of
the Revolving Loans will be used only to finance the working capital needs,
capital expenditures, Permitted Acquisitions, Investments permitted under
Section 6.05 and general corporate purposes of the Borrower and its Subsidiaries
(including the refinancing of the Original Credit Agreement). The proceeds of
the Term Loans will be used (i) to finance the public tender offer by PRL Japan
Kabushiki Kaisha, a Japanese subsidiary of the Borrower (the “Japanese
Subsidiary”), (ii) to acquire the remaining approximately 80% of the shares of
Impact 21 Co.,



--------------------------------------------------------------------------------



 



51

Ltd. not held by the Borrower, (iii) to finance the stock purchase by the
Borrower of the remaining 50% of the shares of Polo Ralph Lauren Japan
Corporation and (iv) to pay for other transaction related expenses. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Commercial Letters of Credit shall be used
solely to finance purchases of inventory by the Borrower and its Subsidiaries in
the ordinary course of their business, and the Standby Letters of Credit shall
be used solely for the purposes described in the definition of such term in
Section 1.01.
          SECTION 5.09.   Guarantee Agreement Supplement. Each Domestic
Subsidiary that becomes a “Significant Subsidiary” (as defined in
Regulation S-X, part 210.1-02 of the Code of Federal Regulations) subsequent to
the Effective Date shall promptly (and in any event within 60 days of becoming
such a “Significant Subsidiary”) execute and deliver to the Administrative Agent
(with a counterpart for each Lender) a supplement to the Guarantee Agreement
pursuant to which such Subsidiary shall become a party thereto as a Guarantor,
together with such other documents and legal opinions with respect thereto as
the Administrative Agent shall reasonably request (which documents and opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent).
          SECTION 5.10.   Wholly Owned Subsidiary. The Term Borrower shall
remain a Wholly-Owned Subsidiary of the Borrower.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01.   Indebtedness. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a)   Indebtedness created hereunder;
     (b)   Indebtedness existing on the Restatement Effective Date and set forth
in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
shorten the final maturity or weighted average life to maturity thereof;
     (c)   Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary;
     (d)   Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;



--------------------------------------------------------------------------------



 



52

     (e)   Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any real property, fixed or
capital assets, including Capital Lease Obligations, and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred no more
than 90 days prior to or within 90 days after such acquisition or the completion
of such construction or improvement;
     (f)   Indebtedness acquired or assumed in Permitted Acquisitions and
extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof or shorten the final maturity
or weighted average life to maturity thereof or have different obligors;
     (g)   Priority Indebtedness (excluding any Indebtedness permitted by
Sections 6.01(e) and (f)) in an aggregate principal amount at any one time
outstanding not to exceed 10% of the Borrower’s then Consolidated Net Worth;
     (h)   unsecured Indebtedness (excluding any Indebtedness permitted by
Section 6.01(f)), not otherwise permitted by this Section, of the Borrower or
any Subsidiary which is a Guarantor so long as (i) on a pro forma basis after
giving effect to the incurrence of such Indebtedness, the ratio of (x) Adjusted
Debt then outstanding to (y) Consolidated EBITDAR for the then most recently
ended period of four consecutive Fiscal Quarters for which financial statements
shall have been delivered to the Lenders pursuant to Section 5.01 is not greater
than 3.75 to 1.00; and
     (i)   Indebtedness under Swap Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes.
          For purposes of this subsection 6.01, any Person becoming a Subsidiary
of the Borrower after the date of this Agreement shall be deemed to have
incurred all of its then outstanding Indebtedness at the time it becomes a
Subsidiary, and any Indebtedness assumed by the Borrower or any of its
Subsidiaries shall be deemed to have been incurred on the date of assumption.
          SECTION 6.02.   Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a)   Permitted Encumbrances;
     (b)   Liens existing on the Restatement Effective Date and set forth on
Schedule 6.02;
     (c)   any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to acquire,
construct or improve such property or asset;



--------------------------------------------------------------------------------



 



53

     (d)   Liens solely constituting the right of any other Person to a share of
any licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Borrower or any of its Subsidiaries with such
Person in the ordinary course of the Borrower’s or such Subsidiary’s business)
otherwise payable to the Borrower or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Borrower or such Subsidiary on an arm’s-length basis;
     (e)   Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business;
     (f)   Liens securing Indebtedness described in clause (a) of the definition
of Priority Indebtedness;
     (g)   Liens securing Indebtedness permitted under Section 6.01(c);
     (h)   Bankers’ liens and rights of setoff with respect to customary
depository arrangements entered into in the ordinary course of business;
     (i)   Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition; and
     (j)   Liens arising from precautionary UCC financing statements regarding
operating leases or consignments, provided that such Liens extend solely to the
assets subject to such leases or consignments.
          SECTION 6.03.   Sale of Assets. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease, transfer or otherwise dispose of
(in one transaction or a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole.
          SECTION 6.04.   Fundamental Changes. (a) The Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary (including a Guarantor) may merge
into any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary, and (iii) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and except that the Borrower or any Subsidiary may effect any acquisition
permitted by Section 6.05 by means of a merger of the Person that is the subject
of such acquisition with the Borrower or any of its Subsidiaries (provided that,
in the case of a merger with the Borrower, the Borrower is the survivor); and
          (b)   The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than a
Related Line of Business; provided, that the



--------------------------------------------------------------------------------



 



54

Borrower and any Subsidiary may engage in any business or businesses which are
not Related Lines of Business, so long as the Investments made by the Borrower
and/or the Subsidiaries in such businesses do not exceed $500,000,000 in the
aggregate, which amount shall be included in the aggregate amount for
Investments permitted under Section 6.05(j).
          SECTION 6.05.   Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit or the rights of any licensee
under a trademark license to such licensee from the Borrower or any of its
Affiliates, except:
          (a)   Permitted Investments;
          (b)   investments by the Borrower in the capital stock of its
Subsidiaries;
          (c)   loans or advances made by the Borrower to, and Guarantees by the
Borrower of obligations of, any Subsidiary, and loans or advances made by any
Subsidiary to, and Guarantees by any Subsidiary of obligations of, the Borrower
or any other Subsidiary;
          (d)   Guarantees constituting Indebtedness permitted by Section 6.01;
          (e)   advances or loans made in the ordinary course of business to
employees of the Borrower and its Subsidiaries;
          (f)   existing Investments not otherwise permitted under this
Agreement and described in Schedule 6.05 hereto;
          (g)   Investments received in connection with the bona fide settlement
of any defaulted Indebtedness or other liability owed to the Borrower or any
Subsidiary;
          (h)   Permitted Acquisitions; provided that if, as a result of a
Permitted Acquisition, (i) a new Domestic Subsidiary shall be created and such
Domestic Subsidiary is a Significant Subsidiary (as defined in Regulation S-X
part 210.1-02 of the Code of Federal Regulations) or (ii) any then existing
Domestic Subsidiary shall become such a Significant Subsidiary, such Domestic
Subsidiary shall promptly thereafter become party to the Guarantee Agreement as
a Guarantor;
          (i)   Swap Agreements entered into in order to manage existing or
anticipated interest rate or exchange rate risks and not for speculative
purposes;
          (j) Investments, in addition to Investments permitted under clauses
(a) through (h) of this Section 6.05, but including Investments permitted under
Section 6.04(b), made after



--------------------------------------------------------------------------------



 



55

the Restatement Effective Date in an aggregate amount not to exceed $500,000,000
in any Person or Persons; and
          (k) the acquisition of the remaining approximately 80% of the shares
of Impact 21 Co., Ltd. not held by the Borrower and the acquisition by the
Borrower of the remaining 50% of the shares of Polo Ralph Lauren Japan Co., Ltd.
          SECTION 6.06.   Transactions with Affiliates. The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with,
(a) any of its Affiliates, (b) a spouse or any relative (by blood, adoption or
marriage) within the third degree of any such Affiliate or (c) any other Person
which is an Affiliate of any such spouse or relative, except (x) in the ordinary
course of business at prices and on terms and conditions, in the aggregate
(taking into account all of the Borrower’s or such Subsidiary’s transactions
with, and the benefits to the Borrower and its Subsidiaries derived from the
Borrower’s or such Subsidiary’s Investment in, such Affiliate), not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, excluding customary
compensation paid to, and indemnity provided on behalf of, directors, officers
and employees of the Borrower and any Subsidiary and (y) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate.
          SECTION 6.07.   Consolidated Leverage Ratio. The Borrower will not
permit the Consolidated Leverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters ending after the Effective Date to be greater than
3.75 to 1.00.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a)   the Borrower or the Term Borrower, as the case may be, shall fail to
pay (i) any principal of any Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, or (ii) any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable and such failure
to pay such reimbursement obligation shall continue unremedied for a period of
two Business Days;
     (b)   the Borrower or the Term Borrower, as the case may be, shall fail to
pay any interest on any Loan or unreimbursed LC Disbursement or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;
     (c)   any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or the
Guarantee Agreement or any amendment or modification hereof or thereof or waiver
hereunder or



--------------------------------------------------------------------------------



 



56

thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or the Guarantee
Agreement or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect when
made or deemed made;
     (d)   the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
     (e)   the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
     (f)   the Borrower or any Subsidiary shall fail to make any payment of
principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in the instrument
or agreement under which such Material Indebtedness was created;
     (g)   any event or condition occurs (after giving effect to any applicable
grace periods and after giving effect to any extensions, waivers, amendments or
other modifications of any applicable provision or agreement) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
Indebtedness is paid when due;
     (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; provided, however, that the occurrence of any of the events specified
in this paragraph (h) with respect to any Person other than the Borrower shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to the
Lenders pursuant to Section 5.01 or



--------------------------------------------------------------------------------



 



57

on the date of occurrence of any such event and/or (y) the aggregate net assets
of all Loan Parties and other Subsidiaries in respect of which any of the events
specified in this paragraph (h) and in paragraphs (i) and (j) of this
Article VII shall have occurred shall have exceeded $50,000,000 as of the date
of the most recent audited financial statements delivered to the Lenders
pursuant to Section 5.01 or on the date of occurrence of any such event;
     (i)   the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; provided, however, that the occurrence of any of the events
specified in this paragraph (i) with respect to any Person other than the
Borrower shall not be deemed to be an Event of Default unless (x) the net assets
of such Person, determined in accordance with GAAP, shall have exceeded
$20,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event and/or (y) the aggregate net assets of all Loan Parties and
other Subsidiaries in respect of which any of the events specified in this
paragraph (i) and in paragraphs (h) and (j) of this Article VII shall have
occurred shall have exceeded $50,000,000 as of the date of the most recent
audited financial statements delivered to the Lenders pursuant to Section 5.01
or on the date of occurrence of any such event;
     (j)   the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due; provided,
however, that the occurrence of any of the events specified in this paragraph
(j) with respect to any Person other than the Borrower shall not be deemed to be
an Event of Default unless (x) the net assets of such Person, determined in
accordance with GAAP, shall have exceeded $20,000,000 as of the date of the most
recent audited financial statements delivered to the Lenders pursuant to
Section 5.01 or on the date of occurrence of any such event and/or (y) the
aggregate net assets of all Loan Parties and other Subsidiaries in respect of
which any of the events specified in this paragraph (j) and in paragraphs
(h) and (i) of this Article VII shall have occurred shall have exceeded
$50,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event;
     (k)   one or more judgments for the payment of money in an aggregate amount
(not paid or covered by insurance) in excess of $50,000,000 shall be rendered
against the Borrower, any Subsidiary or any combination thereof and (i) the same
shall remain undischarged for a period of 60 consecutive days from the entry
thereof during which execution shall not be effectively stayed or bonded, or
(ii) any action shall be legally



--------------------------------------------------------------------------------



 



58

taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment;
     (l)   an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
     (m)   Lauren, his estate or Persons related to him by blood, adoption or
marriage and/or trusts or other entities principally for the benefit of any of
the foregoing (the “Lauren Interests”) shall cease to own in the aggregate,
directly or indirectly either (x) Voting Stock of the Borrower having the voting
power to elect a majority of the Board of Directors of the Borrower or
(y) Voting Stock representing more than 25% of the voting power of the
Borrower’s Equity Interests; or
     (n)   the Guarantee Agreement ceases to be in full force and effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.



--------------------------------------------------------------------------------



 



59

          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.



--------------------------------------------------------------------------------



 



60

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender (including each Issuing Bank) acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender (including each Issuing Bank) also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          The Syndication Agents shall not have any duties or responsibilities
hereunder in their capacity as such.
ARTICLE IX
Miscellaneous
          SECTION 9.01.   Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
and in the Guarantee Agreement shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
     (i)    if to the Borrower or the Term Borrower, to Polo Ralph Lauren
Corporation, 650 Madison Avenue, New York, New York 10022, Attention of Tracey
Travis, Senior Vice President, Finance and Chief Financial Officer (Telecopy No.
(212) 318-7705);



--------------------------------------------------------------------------------



 



61

     (ii)    if to the Administrative Agent, to JPMorgan Chase Bank, Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas, 77002, Attention
of Debbie Meche (Telecopy No. (713) 750-2938), with a copy to JPMorgan Chase
Bank, 1411 Broadway, 5th Floor, New York 10018, Attention of Paul O’Neill
(Telecopy No. (212) 391-7118);
     (iii)    if to the Administrative Agent regarding the Term Loan, to J.P.
Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ, Attention of Loans
Agency (Telecopy No. 44 207 777 2360); and
     (iv)    if to any other Lender or any Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.
          (b)   Notices and other communications to the Lenders (including any
Issuing Bank) hereunder may be delivered or furnished to the Lenders through the
Administrative Agent by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c)   Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any Lender, by notice to the Administrative Agent and the
Borrower). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02.   Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the Guarantee Agreement are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or the Guarantee Agreement or consent to any
departure by the Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
          (b)   Neither this Agreement nor the Guarantee Agreement nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower, the Term
Borrower or the Guarantors, as the



--------------------------------------------------------------------------------



 



62

case may be, and the Required Lenders or by the Borrower, the Term Borrower or
the Guarantors, as the case may be, and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release any material Guarantors from their
obligations under the Guarantee Agreement (including the Borrower) without the
written consent of each Lender (except that no approval of the Lenders shall be
required to release a Guarantor in connection with the disposition of all the
capital stock of such Guarantor not prohibited by the Loan Documents) or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or an Issuing
Bank without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be.
          (c)   In the event that, at any time when the Borrower has satisfied
all applicable conditions set forth in Section 4.02, a Lender for any reason
fails, refuses or has given notice to the Administrative Agent and/or the
Borrower that it refuses, to fund its portion of a Borrowing (a “Defaulting
Lender”), then, until such time as such Defaulting Lender has funded its portion
of such Borrowing, or the Administrative Agent or all other Lenders, as
applicable, have received payment in full (whether by repayment or prepayment)
of the principal and interest due in respect of such Borrowing, such Defaulting
Lender shall not have the right to vote regarding any issue on which voting is
required or advisable under this Agreement or the Guarantee Agreement.
          SECTION 9.03.   Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and J.P. Morgan Securities, Inc., as sole bookrunner and
sole lead arranger, including the reasonable fees, charges and disbursements of
one domestic counsel for the Administrative Agent and J.P. Morgan Securities,
Inc., collectively, in connection with the syndication of the credit facilities
provided for herein, (provided that syndication expenses for each of the Term
Loan and the Revolving Loans other than counsel fees shall not exceed $10,000)
the preparation of this Agreement or any amendments, modifications or waivers of
the provisions hereof and (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one domestic counsel and one
foreign counsel, as necessary, for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or preservation of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit .



--------------------------------------------------------------------------------



 



63

          (b)   The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or such Indemnitee’s employer or any Affiliate of either thereof or
any of their respective officers, directors, employees, advisors or agents.
          (c)   To the extent that the Borrower or Term Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Bank under paragraph (a) or (b) of this Section, but without affecting the
Borrower’s or the Term Borrower’s obligations thereunder, each Lender severally
agrees to pay to the Administrative Agent or such Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.
          (d)   To the extent permitted by applicable law, neither the Borrower
nor the Term Borrower shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e)   All amounts due under this Section shall be payable promptly
after written demand therefor.
          SECTION 9.04.   Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) neither the Borrower nor the Term Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each



--------------------------------------------------------------------------------



 



64

Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) except pursuant to a transaction permitted by
this Agreement and (ii) no Lender (including any Issuing Bank) may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b)   (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing, any other assignee; and
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment or to an Affiliate of such Lender.
          (ii)  Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, in the case of Term
Loans, ¥500,000,000) unless each of the Borrower or the Term Borrower, as the
case may be, and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower or the Term Borrower shall be required if an Event
of Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;



--------------------------------------------------------------------------------



 



65

          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and.
          (E) no assignment, (including any assignment to a Lender, an Affiliate
of a Lender or an Approved Fund) shall be permitted if, immediately after giving
effect thereto, amounts would become payable by the Borrower under Section 2.13
or 2.15 (including amounts payable under Section 2.15 in respect of withholding
taxes) that are in excess of those that would be payable under such Section in
respect of the amount assigned if such assignment were not made.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement
(including, in the case of any Foreign Lender (including each Issuing Bank that
is a Foreign Lender), obligations under Section 2.15(e)), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03); provided, however, that no such assignment
or transfer shall be deemed to be a waiver of any rights which the Borrower, the
Term Borrower, the Administrative Agent or any other Lender shall have against
such Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv)  The Administrative Agent, acting for this purpose as an agent of
the Borrower and the Term Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Term Borrower, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Term Borrower, any Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.



--------------------------------------------------------------------------------



 



66

          (v)  Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)   (i) Any Lender may, without the consent of the Borrower, the
Term Borrower, the Administrative Agent or any Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Term Borrower, the
Administrative Agent, the applicable Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) if the aggregate
amount of a participation sold is less than €50,000 (or its equivalent thereof
in another currency) and at any time it is a requirement under Dutch law on the
date such participation is sold to a Participant, such particiapnt is a
professional market party (professionele marktpartij) within the meaning of the
Dutch Financial Supervision Act (Wet financieel toezicht). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii),(iii),(iv) and (vi) of the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower and the Term Borrower agree that
each Participant shall be entitled to the benefits of Sections 2.13, 2.14 and
2.15 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.
          (ii)  A Participant shall not be entitled to the benefits of
Section 2.13, 2.14 or 2.15 unless such Participant shall have complied with the
requirements of such Section; provided, that in any case in which a Participant
is so entitled, any such Participant shall not be entitled to receive any
greater payment under Section 2.13, 2.14 or 2.15 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower or the
Term Borrower, as the case may be, to comply with Section 2.15(e) as though it
were a Lender.



--------------------------------------------------------------------------------



 



67

          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05.   Survival. All representations and warranties made by
the Borrower and the Term Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, and shall terminate at such time as no
principal of or accrued interest on any Loan or any fee or any other amount
payable under this Agreement (other than contingent indemnification obligations
that are not due and payable) is outstanding and unpaid, no Letter of Credit is
outstanding and the Commitments have expired or been terminated. The provisions
of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
          SECTION 9.06.   Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07.   Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08.   Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or the Term Borrower against any of and all the obligations of the
Borrower or the Term Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or



--------------------------------------------------------------------------------



 



68

not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b)   Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement against any other party hereto or its properties in the courts of any
jurisdiction.
          (c)   Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------



 



69

          SECTION 9.11.   Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12.   Confidentiality. Each of the Administrative Agent,
each Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, in each case who have a need to
know such Information in accordance with customary banking practices (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower which is not subject to a confidentiality obligation known to the
Administrative Agent and the Lenders with respect to such information. . For the
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower, any Subsidiary or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          SECTION 9.13.   Satisfaction. (a) The obligation of the Borrower
hereunder and in respect of the Letters of Credit to make payments in dollars
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than dollars or any
other realization in such currency, whether as proceeds of set-off, security,
guarantee, distributions, or otherwise, except to the extent to which such
tender, recovery or realization shall result in the effective receipt by the
Administrative Agent and the Lenders of the full amount of dollars expressed to
be payable hereunder and in respect of the Letters of Credit and the Borrower
shall indemnify the Administrative Agent, the Issuing Banks and each Lender (as
an alternative or additional cause of action) for the amount (if any) by which
such effective receipt shall fall short of the full amount of dollars expressed
to be payable hereunder and in respect of the Letters of Credit and such
obligation to indemnify shall not be



--------------------------------------------------------------------------------



 



70

affected by judgment being obtained for any other sums due under this Agreement
and in respect of the Letters of Credit.
          (b) The obligation of the Term Borrower hereunder to make payments in
Yen shall not be discharged or satisfied by any tender or recovery pursuant to
any judgment expressed in or converted into any currency other than yen or any
other realization in such currency, whether as proceeds of set-off, security,
guarantee, distributions, or otherwise, except to the extent to which such
tender, recovery or realization shall result in the effective receipt by the
Administrative Agent and the Lenders of the full amount of Yen expressed to be
payable hereunder and the Borrower shall indemnify the Administrative Agent and
each Lender (as an alternative or additional cause of action) for the amount (if
any) by which such effective receipt shall fall short of the full amount of Yen
expressed to be payable hereunder and such obligation to indemnify shall not be
affected by judgment being obtained for any other sums due under this Agreement.
          SECTION 9.14.   Waivers and Agreements Under Original Credit
Agreement. (a) The Lenders which are parties to the Original Credit Agreement
(which Lenders constitute the “Required Lenders” as defined in the Original
Credit Agreement) hereby (i) waive the requirement, set forth in Section 2.07(c)
of the Original Credit Agreement, that the Borrower give not less than two
Business Days’ notice of any termination of the Commitments (as defined
therein), (ii) acknowledge and agree that, for purposes of determining the total
“Revolving Credit Exposures” (as defined therein) that would be outstanding
thereunder on the date of such termination, the letters of credit issued
thereunder that are listed on Schedule 2.04 shall (as a result of the operation
of the last sentence of Section 2.04(a), which provides that on the Effective
Date such letters of credit shall be deemed to be “Letters of Credit” issued
hereunder) on the Effective Date be deemed no longer outstanding under the
Original Credit Agreement and (iii) pursuant to Section 9.02 of the Original
Credit Agreement, consent to the execution and delivery by JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent (under and as defined in the
Original Credit Agreement) for and on behalf of the Lenders (under and as
defined in the Original Credit Agreement), of this Agreement to evidence or
effectuate (as set forth in Section 9.14(b)) the waivers and agreements set
forth in clauses (i) and (ii) above.
          (b) JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent
as defined in the Original Credit Agreement hereby (i) waives, for and on behalf
of the Lenders (as defined therein), the requirement, set forth in
Section 2.07(c) of the Original Credit Agreement, that the Borrower give not
less than two Business Days’ notice of any termination of the Commitments (as
defined therein) and (ii) acknowledges and agrees, for and on behalf of the
Lenders (as defined therein), that for purposes of determining the total
“Revolving Credit Exposures” (as defined therein) that would be outstanding
thereunder on the date of such termination, the letters of credit issued
thereunder that are listed on Schedule 2.04 shall on the Effective Date be
deemed no longer outstanding under the Original Credit Agreement.
          SECTION 9.15.   Agreement of Lenders. Notwithstanding Section 9.02 of
the Credit Agreement, each Lender (for itself and each of its respective
successors and assigns) which has a Commitment and signs the Amendment and
Restatement Agreement hereby agrees that it will not vote to approve any matter
requiring consent or approval of Required Lenders unless such matter is
consented to or approved by Lenders having Revolving Credit Exposures,



--------------------------------------------------------------------------------



 



71

unused Commitments and outstanding Term Loans representing more than 50% of the
sum of the total Revolving Credit Exposures, unused Commitments and outstanding
Term Loans at such time.



--------------------------------------------------------------------------------



 



72

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            POLO RALPH LAUREN CORPORATION
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
individually and as
Administrative Agent
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK, individually and as
Syndication Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
individually and as
Syndication Agent
      By:           Name:           Title:           CITIBANK, N.A.,
individually and as Syndication Agent
      By:           Name:           Title:           SUMITOMO MITSUI BANKING
CORPORATION, individually and as Syndication Agent
      By:           Name:           Title:           DEUTSCHE BANK SECURITIES
INC., as Co-Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:           Name:           Title:      

            By:           Name:           Title:           WACHOVIA BANK
NATIONAL ASSOCIATION
      By:           Name:           Title:           COMERICA BANK
      By:           Name:           Title:           UNION BANK OF CALIFORNIA,
N.A.
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC
      By:           Name:           Title:           LASALLE BANK NATIONAL
ASSOCIATION
      By:           Name:           Title:           WELLS FARGO BANK, N.A.
      By:           Name:           Title:           UBS LOAN FINANCE LLC
      By:           Name:           Title:                 By:           Name:  
        Title:      



--------------------------------------------------------------------------------



 



         

COMMITMENTS

          LENDER   AMOUNT  
JPMorgan Chase Bank, N.A.
  $ 55,000,000  
Bank of America, N.A.
  $ 42,500,000  
The Bank of New York
  $ 42,500,000  
Wachovia Bank National Association
  $ 42,500,000  
Citibank N.A.
  $ 42,500,000  
Sumitomo Mitsui Banking Corporation
  $ 35,000,000  
Deutsche Bank AG New York Branch
  $ 35,000,000  
LaSalle Bank National Association
  $ 27,500,000  
Wells Fargo Bank, N.A.
  $ 27,500,000  
Barclays Bank PLC
  $ 20,000,000  
UBS Loan Finance LLC
  $ 20,000,000  
Union Bank of California, N.A.
  $ 20,000,000  
U.S. Bank National Association
  $ 20,000,000  
Comerica Bank
  $ 20,000,000  
 
     
TOTAL
  $ 450,000,000.00  
 
     

TERM LOAN COMMITMENTS

          LENDER   AMOUNT  
JPMorgan Chase Bank, N.A.
  ¥ 3,367,857,143  
Bank of America, N.A.
  ¥ 3,367,857,143  
The Bank of New York
  ¥ 2,342,857,143  
Citibank N.A.
  ¥ 2,342,857,143  
Sumitomo Mitsui Banking Corporation
  ¥ 2,342,857,143  
Deutsche Bank AG New York Branch
  ¥ 2,342,857,143  
LaSalle Bank National Association
  ¥ 1,464,285,714  
Wells Fargo Bank, N.A.
  ¥ 1,464,285,714  
Union Bank of California, N.A.
  ¥ 1,464,285,714  
 
     
TOTAL
  ¥ 20,500,000,000  
 
     

